United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                       June 1, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 04-50463




                        UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,


                                 VERSUS


                          WILLIAM ANDREW GREEN
                                                 Defendant - Appellant.




           Appeal from the United States District Court
                 For the Western District of Texas
                            (03-CR-134)


Before SMITH, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

      The defendant, William Andrew Green, appeals his conviction

for   conspiracy   to   distribute,   and   possession   with    intent     to

distribute more than five kilograms of cocaine. 21 U.S.C. §§

841(a)(1), 846. Green challenges his conviction on the ground that

the trial court erred in denying his motion to suppress evidence

obtained as a result of a traffic stop.         Following a conditional



      *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
plea to the charges, Green appealed. Green asserts that the law

enforcement officer who stopped him did not have probable cause or

reasonable suspicion to further detain him after issuing a valid

traffic citation. He also contends that his consent to search his

vehicle was not voluntary, that the officer’s seizure of cash found

during the search was unreasonable, and that his sentence should be

vacated under United States v. Booker, 125 S.Ct. 738 (2005).1

     We hold that the officer did not detain Green following the

issuance of the traffic citation. See United States v. Sanchez-

Pena, 336 F.3d 431, 441-43 (5th Cir. 2003). Rather, Green gave his

consent to further questioning in response to a request from the

officer. This exchange occurred after the officer had returned

Green’s licence and registration, and while Green was walking away

from the officer toward his own vehicle. Thus, the officer’s

request that Green answer further questions, and the questions that

followed his assent were an “ordinary consensual encounter between

a private citizen and a law enforcement official.” United States v.

Turner, 928 F.2d 956, 958 (10th Cir. 1991).

     As for Green’s other arguments, we find that the government

has proven that Green’s consent to the search of his vehicle was

voluntary and that the officer had reasonable suspicion sufficient

to support the seizure of the cash found in plain view during a

consensual search. We also find that Green failed to preserve a



     1
       Green makes several related arguments, which the Court
finds unconvincing.
Booker objection in the district court, subjecting the issue to

plain error review. See United States v. Mares, 402 F.3d 511 (5th

Cir. 2005). Green has not made a showing that the error affected

his substantial rights. Id. Therefore, we decline to vacate his

sentence.

     AFFIRMED.